            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM MILLHOUSE,                   :
    Petitioner,                     :
                                    :     CIVIL ACTION NO. 1:18-CV-2444
     v.                             :
                                    :     Judge Sylvia H. Rambo
DAVID J. EBBERT,                    :
    Respondent.                     :

                               ORDER

     AND NOW, this 26th day of March 2019, upon consideration of Petitioner

Kareem Millhouse’s Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241 (Doc. No. 1), and for the reasons set forth in in the accompanying

Memorandum, IT IS ORDERED THAT:

     1. The Petition for Writ of Habeas Corpus (Doc. No. 1), is DISMISSED; and

     2. The Clerk of Court is directed to CLOSE this matter.



                                         s/Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge
